 In the Matter Of SUPERIOR SLEEP-RITE CORPORATIONandUNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA, LOCAL 24,C.I.O.Case No. R-3529.-Decided March 9, 194,2Jurisdiction: furniture manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalof company to accord union recognition until certified by the Board; establish-ment of union's claim to representation established by Regional Director'sreport concerning same; election necessary.Unit Appropriate for''Collective Bargaining:allofficeand clerical employeesexcluding supervisory employees, executives, production and maintenanceemployees, and seven named employees.Fischel,Kahn c(; Heart, by Mr. Louis L. Kahnof Chicago, Ill.,for the Company.Meyerscf^Meyers, by Mr. Irving Meyersof Chicago, Ill., for theUnion.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 9, 1941, United Office and Professional Workers ofAmerica, Local 24, C. I. 0.,1 herein called the Union, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Superior Sleep-RiteCorporation, Chicago, Illinois, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On January 23, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered anIA motion was made during the hearing by counsel for the Union to amend the name of the Union fromUnited Office and Professional Workers of America, C. I. O. to the name set out above. The Companyobjected to the granting of the motionThe Trial Examiner reserved ruling thereonThe motion ishereby granted.39 N. L. R. B., No. 110.606 SUPERIOR' SLEEP-RITE CORPORATION607investigation and authorized the Regional Director to conduct itand to provide for'an appropriate hearing upon due notice.On January 26, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to'notice, a hearing was held on February 4, 5,and 7, 1942, at Chicago, Illinois, before Robert`T. Drake, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union appeared by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings' of the Trial Examinerand finds that no-prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSuperior Sleep-Rite Corporation is an Illinois corporation with itsprincipal offices and place of business ink Chicago, - Illinois. It isengaged in the State of Illinois in the manufacture and sale of metalbeds,metal bedroom furniture, metal dinette tables and chairs,mattresses, sofa beds, and upholstered chairs.During the year 1941the Company purchased raw materials consisting of steel, lumber,cotton goods, linters, tickings, paints, leatherette, chrome, corrugatedpapers, twine and incidental supplies and accessories valued at morethan $500,000, approximately 85 percent of which were shipped to itfrom points outside the State of Illinois.During the same period theCompany manufactured finished products valued at more than$1,000,000, approximately 75 percent of which were sold and shippedby it to points outside the State of Illinois.II.THE ORGANIZATION INVOLVEDUnited Office and Professional Workers of America, Local 24, is a_labor organization affiliated with the Congress of Industrial Organiza-tions.It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about December 5, 1941, the Union requested the Companyto recognize it as the exclusive collective bargaining agent for itsoffice and clerical employees excluding supervisory employees, execu-tives, and production and maintenance employees.The Companyrefused the request on the ground that it questioned the Union's448105-42-vol. 39-40 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority and would not recognize the Union until it was certified bythe Board.A statement by the Regional Director introduced at thehearing shows that the Union represents a substantial number ofemployees in the unit alleged by it to be appropriate.2We find that a question has arisen concerning the representation ofemployees of the company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON,COMMERCEWe find that a question concerning representation which has arisenoccurring in connection with the operations of the Company describedin Section I, above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe parties agree that all office and clerical employees of theCompany 3 excluding supervisory employees, executives, and pro-duction and maintenance employees constitute an appropriate unit.4The parties failed to agree as to whether 10 named employees are.within the categories agreed upon as comprising the unit: James A.Mowen, Chester E. Norstrom, Robert Connell, Sol Fine, TheresaThielson, Betty Wagner, Morris Fishman, J. A. Niederman, SophieSiskus, andWalter Goldsmith.The Union would exclude all theabove-named employees except Betty Wagner, Theresa Thielson, andSophie Siskus, whom it desires to include in the unit.The record doesnot disclose any specific position taken by the Company in regard tothese 10 employees.2The Regional Director reported that the Union presented 22 application-for-membership cards all datedDecember10, 1941.Ofthe 22 cards submitted 21 bear theapparentlygenuine signatures of persons whoappear onthe Company's pay roll of January 10, 1942Thereare approximately 34 employees in the allegedunit.Counsel for the Company argued thatthe Unionhad failed to submitany testimony beyond theRegional Director's statement,which had no probative value.He contended that when he sought tointerrogatethe Union's witness as to names of employeesof the Company who might belong to the Union,an objectionwas made bycounsel for theUnion, andsustainedby theTrial ExaminerWe have here-tofore affirmed the rulingsof the TrialExaminer and wefind that the Company's contention is withoutmerit.Aswe have frequentlystated. thereport ofthe Regional Director with respect to a claim ofauthor-ization for the purposes of representation is taken, not as proof ofthe precisenumber ofemployees whodesire to be represented by a labor organization,but rather to protect the Company and the Board fromunfounded claims by such organizations and to give reasonable assurance that a substantial number ofemployees desireto beso represented.SeeMatterof Interlakebon Corporationand'LocalUnion 1657,SteelWorkersOrganizing Committee,C I0 , 38 N L. R. B 1393The recorddisclosesthat the Uniondesiresonly officeand clericalemployees employed by the Company,at 2219 SouthHalsted Street4The parties stipulated that the following employeesbe includedin the alleged unit Carmine Giali,Patricia Fletcher, EmmaWilbat, EmilyValenti, EvelynLietzow, Dorothy Krupp,Helen Macher, LauraMomjian, Lydia Passel, Lillian Salaszynski,Teresa Baczurik,Marie Christensen, Ruth Larsen,CorinneSchnitzer,Helen Nelson,Virginia Rodighiew,Marie Rose,Evelyn Rosenstein,Margaret Sheehy, ElinorSzymanski,Mildred Sperling,Grace Sgenllaci,Sadie Caste,Florence Levinson,and Bette KaffelTheparties also stipulated that DoraL. Dichterand Betty Walen be excluded from the alleged unit. 'SUPERIOR SLEEP-RITE CORPORATION609The Company's, building at 2219 South Halsted Street containsseven floors.All office employees of the Company work on the mainfloor of this building.The record indicates that the employees whom the parties haveagreed to include in the unit are engaged in typing, filing, bookkeeping,stenography,operatinga switchboard, operating comptometermachines, taking telephone orders, writing up orders and bills oflading,and billing customers.Carmina Giali is the 'office boy.They are all paid on a weekly basis, ranging from $17 per week to $25per week, with time and a half for overtime.However, if any of theseemployees are absent from work, the amount deducted from their payis computed on an hourly basis.BettyWagnerandSophie Siskus:During the hearing the partiesstipulated thatBettyWagnerisa stenographer:typist, whose dutiesconsist of stenography, typing, and filing incidental thereto.Hersalary is $19 per week and the conditions in regard to overtime-andabsence from work apply to her.Sophie Siskusis also a stenographer-typist,whose duties consist of stenography, typing, follow-up workin connection with her stenographic work, and a little bookkeeping.Her salary is $24 per week and she is paid for overtime and whenabsent from work, the amount deducted from her pay is computed onan hourly basis.Theresa Thielsonis a comptometer operator in thepay-roll department, whose duties consist of figuring the office pay roll,writing checks on the "peg board," preparing journal vouchers for, thepay roll, -lining up Social Security cards with the sheet on the addresso-graph so that they can be typed, and running a comptometer machine.Her salary is $25 per week and the same conditions concerning over-time and absence from work apply to her.There are six girls, fiveof whom-are included in the unit by stipulation, in the pay-roll depart-ment and they all run comptometer machines and do work similar toThielson.We find that Theresa Thielson, Betty Wagner, and Sophie,Siskusperform the same kind of work as the other employees agreed uponby the parties to be included in the alleged unit.We will thereforeinclude them in the unit.With respect to the remaining 7 employees,, the Union stated thatthey are not eligible to, and had not been solicited for, membershipin the Union.The record discloses the following facts regarding theirduties:Chester E. Norstromis the cost accountant and handles con-tracts for bids.He does no typing and no stenographic work.He ispaid semi-monthly and his salary is $200 per month.He is not paidfor overtime.Robert Connellinterviews and hires employees for thefactory.He does no work similar to that of the girls in,the pay-rolldepartment.His salary is $25 per week and he is paid for overtime.Sol Fineis the "personnel manager" in charge of the pay-roll depart-i 610DECISIONS,OF NATIONAL LABOR RELATIONS BOARDment personnel.On January 12, 1942, the comptroller and officemanager informed the pay-roll department that Fine was theirsuperior.He instructs the girls in the pay-roll department and makesdecisions.He is paid semi-monthly and'his salary is $175 a month.He is not paid for overtime.Morris Fishmanispurchasing agent.He buys,all materials for the dinettes, springs, and cots manufacturedand all the plant aid.He does no clerical work.He is paid semi-monthly and his salary is $175 per month.He supervises the girl inhis office.J.A. Niedermanis traffic manager.He handles all thecars that come into the factory to be loaded and shipped out, and makessure that they leave the factory' on time.He does no clerical work,and he is in the factory most of the day except for about an hour whenlie is in the office.He uses the services of the girls in the office.Hedoes not report to Robb, who is the office manager, but reports di-rectly toWallen, the president.He is paid semi-monthly and hissalary is $185 per month.He is not paid for overtime.Walter Gold-smithisthemattress-officedepartment superintendent and pur-chasing agent.He is in charge of seeing that the orders for mattressesare put through.He buys all the material for mattresses, cotton,felt, and kapok. ^ He does no clerical work and the girls in that depart-ment report to him for work.Goldsmith reports directly to Wallen,the president.He is paid semi-monthly and his salary is approxi-mately $200 per month.He is not paid for overtime.We find that the work of Chester E. Norstrom, Robert Connell,Sol Fine, Morris Fishman, J. A. Niederman, and Walter Goldsmithis clearly distinguishable from that of the routine office and clericalemployees.For this reason and because the Union does not admitthem to membership, we shall exclude these employees from the unit.James Mowenis a receiving clerk and timekeeper, whose salary is$29 per week.He works in the factory at 2303 South Halsted Street,and does no clerical work in the main office of the building at 2219South Halsted Street.Since Mowen is a "factory" clerk rather thanan "office" clerk, and the Union does not include in the unit allegedby it as appropriate "factory" clerks, we shall exclude him from theunit.We find that all office and clerical' employees excluding supervisoryemployees, executives, and production and maintenance employeesconstitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot among the SUPERIOR SLEEP-RITE CORPORATION611employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Superior Sleep-Rite Corporation,Chicago;Illinois, within the meaning of Section 9 (c) :and',Section 2(6) and (7)of the National Labor Relations Act.2.All office and clerical employees excluding supervisory employees,executives,and production and maintenance employees constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Superior Sleep-Rite Corporation,Chicago, Illinois, an electionby secret ballot shall be conducted as-early as possible, but not laterthan thirty(30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations-Board and subject to Article III,Section 9,of saidRules and Regulations,among all office and clerical employees of theCompany who were employed during the,pay-roll period immedi-ately preceding the date of the Direction of Election including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisoryemployees, executives,and production and maintenance employees,and employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Office andProfessionalWorkers of America, Local 24, affiliated with the Con-gress of Industrial Organizations,for the purposes of collective bar-gaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecisionand Direction ofElection,